FIRST AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT

﻿

FIRST AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT, (the "Amendment") dated
as of October 7, 2016, by and between CHUGACH ELECTRIC ASSOCIATION, INC.
("Borrower"), a corporation organized and existing under the laws of the State
of Alaska, and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION ("CFC"),
a cooperative association organized and existing under the laws of the District
of Columbia.

﻿

RECITALS

﻿

WHEREAS, the Borrower and CFC are parties to that certain Revolving Line of
Credit Agreement, dated as of September 26, 2012, bearing an Effective Date (as
defined therein) of October 12, 2012 (the "Original Agreement"), providing for a
revolving loan to be made available to Borrower by CFC in the aggregate
principal amount of Fifty Million and 00/100 Dollars ($50,000,000.00.00) (the
“Line of Credit”); and

﻿

WHEREAS, the Borrower has requested, and CFC has agreed to, the deletion of
Section 3.04 of the Original Agreement;

﻿

NOW, THEREFORE, for and in consideration of the foregoing, and in further
consideration of the premises and the mutual covenants herein contained, the
parties hereby amend the Original Agreement, agree and bind themselves as
follows:

﻿

Section 1.Recitals.  The foregoing recitals are incorporated herein by
reference.

﻿

Section 2.Definitions.  Capitalized terms that are not defined herein shall have
the meanings assigned to them as set forth in the Original Agreement.  If not
otherwise defined therein or herein, such capitalized terms shall be defined in
accordance with generally accepted accounting principles.

﻿

Section 3.Amendment.    

﻿

A.Section 3.04 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

﻿

“Section 3.04 RESERVED

﻿

Section 4.Conditions to Amendment. In addition to the conditions set forth in
the Original Agreement, the obligation of CFC to enter into this Amendment and
to make any Advance pursuant to the terms hereof is subject to the satisfaction
of the following conditions:

﻿

4.1.     Borrower Documents.  CFC shall have been furnished with (i) an executed
original of this Amendment and (ii) certified copies of all such organizational
documents and proceedings of the Borrower authorizing the transactions hereby
contemplated as CFC shall require.

﻿

4.2.     Government Approvals.  The Borrower shall have furnished to CFC true
and correct copies of all certificates, authorizations and consents necessary
for the execution, delivery and performance by the Borrower of this Amendment.

﻿





CFC AMEND

AK008-R-5107(BURDICM)

210148-1

--------------------------------------------------------------------------------

 

2

 

Section 5.Promise to Pay.  The Borrower hereby unconditionally promises and
agrees to pay, as and when due, interest on all amounts advanced under the Line
of Credit from the date of each Advance and to repay all amounts advanced under
the Original Agreement, as amended hereby, with interest thereon as provided in
the Original Agreement, as amended hereby.

﻿

Section 6.Effectiveness of Amendment.  This amendment will be effective when
each of CFC and Borrower has executed a counterpart of this amendment and
delivered it to the other.

﻿

Section 7.Representations and Warranties.   As a further inducement for CFC to
enter into this Amendment, the Borrower represents and warrants that:

﻿

7.1     Good Standing.    The Borrower is a corporation organized and validly
existing and in good standing under the laws of the state of its incorporation,
is duly qualified in those states in which it is required to be qualified to
conduct its business and has power to enter into and perform this
Amendment.  The Borrower is a member in good standing of CFC.

﻿

7.2     Authority.  The execution, delivery and performance by the Borrower of
this Amendment and the performance hereof, have been duly authorized by all
necessary corporate action and will not violate any provision of law or of the
articles of incorporation or bylaws of the Borrower, or result in a breach of,
or constitute a default under, any agreement, indenture or other instrument to
which the Borrower is a party or by which it may be bound.  The individual
executing this Amendment has been duly authorized to act on behalf of the
Borrower and has the requisite authority to bind the Borrower to the terms
hereof without further action of, and without obtaining any additional approvals
from, the Borrower’s governing body or any other person or entity.

﻿

7.3     Material Adverse Change. There has been no material adverse change in
the financial condition or operations of the Borrower since the date of the
Original Agreement, except as set forth in the most recent financial statements
submitted to CFC or as otherwise disclosed in writing to CFC prior to the date
hereof.

﻿

7.4     REQUIRED APPROVALS.  NO LICENSE, CONSENT OR APPROVAL OF ANY GOVERNMENTAL
AGENCY OR AUTHORITY IS REQUIRED TO ENABLE THE BORROWER TO ENTER INTO THIS
AMENDMENT, OR TO PERFORM ANY OF THE OBLIGATIONS PROVIDED FOR HEREIN, EXCEPT AS
HAVE BEEN OBTAINED BY THE BORROWER AND DELIVERED TO CFC PRIOR TO THE DATE
HEREOF.

﻿

7.5     Prior Representations and Warranties.  All representations and
warranties made by the Borrower in the Original Agreement are true and correct
as of the date hereof.

﻿

Section 8.Miscellaneous.

﻿

8.1     Modification.   No modification or waiver of any provision of this
Amendment, and no consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing by the party granting
such modification, waiver or consent.

﻿

8.2     Merger and Integration.  This Amendment, the Original Agreement and the
matters incorporated by reference contain the entire agreement of the parties
hereto with respect to the matters covered and the transactions contemplated
hereby.

﻿

8.3     Incorporation; Inconsistency with Original Agreement. Except as
otherwise amended or modified herein, the terms, conditions and provisions of
the Original Agreement are



CFC AMEND

AK008-R-5107(BURDICM)

210148-1

--------------------------------------------------------------------------------

 

3

 

incorporated herein by reference as if set forth in full herein and remain in
full force and effect. In the event of any conflict or inconsistency between the
terms of this Amendment and the Original Agreement, the terms of this Amendment
shall control.  Nothing in this Amendment shall, however, eliminate or modify
any special condition, special affirmative covenant or special negative
covenant, if any, specified in the Original Agreement.

﻿

8.4     GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

﻿

(A) THE PERFORMANCE AND CONSTRUCTION OF THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.

﻿

(B) THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES COURTS LOCATED IN VIRGINIA AND OF ANY STATE COURT SO LOCATED FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTIONS THAT IT MAY NOW OR
HEREAFTER HAVE TO THE ESTABLISHING OF THE VENUE OF ANY SUCH PROCEEDINGS BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

﻿

(C) THE BORROWER AND CFC EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

﻿

﻿

[SIGNATURES ON FOLLOWING PAGE]



CFC AMEND

AK008-R-5107(BURDICM)

210148-1

--------------------------------------------------------------------------------

 

4

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

﻿

﻿

 

 

CHUGACH ELECTRIC ASSOCIATION,

INC.

(SEAL)

 

 

 

 

﻿

 

 

By:

/s/ George Jody Wolfe

﻿

 

 

Title:

Controller

Attest:

Thomas M. Schulman

 

 

 

Title:

Notary Public

 

 

 

﻿

 

 

NATIONAL RURAL UTILITIES

﻿

 

 

COOPERATIVE FINANCE CORPORATION

(SEAL)

 

 

 

 

﻿

 

 

By:

/s/ Paula Z. Kramp

﻿

 

 

 

Assistant Secretary-Treasurer

Attest:

/s/ Lawrence Saunders

 

 

 

﻿

Assistant Secretary-Treasurer

 

 

 

﻿

﻿

﻿

﻿

Loan Number:  AK008-R-5107

﻿

﻿

﻿

﻿

﻿

﻿



CFC AMEND

AK008-R-5107(BURDICM)

210148-1

--------------------------------------------------------------------------------